EXHIBIT 10.32

EXECUTION COPY

ASSET PURCHASE AGREEMENT

This Agreement, dated as of February 28, 2007, is between C. M. JACKSON
ASSOCIATES, INC., a New Jersey corporation (“Seller”), and SOUTHERN GRAPHIC
SYSTEMS, INC., a Kentucky corporation (“Buyer”).

RECITALS

Seller wishes to sell and transfer to Buyer substantially all of its assets and
the business conducted by Seller (the “Business”), and Buyer wishes to acquire
such assets and the Business, in accordance with the terms and conditions of
this Agreement (the “Transaction”).

The parties therefore agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

1.1 Agreement to Purchase and Sell. On the terms and conditions contained in
this Agreement, Buyer shall purchase from Seller, and Seller shall sell to
Buyer, all of Seller’s right, title and interest in the assets, properties and
rights used or held for use in the Business as of the Closing Date (as herein
defined) and enumerated in Section 1.2 hereof, wherever located. All of the
assets, properties and rights being purchased and sold are collectively referred
to as the “Purchased Assets”. Seller shall transfer and sell all of the
Purchased Assets to Buyer free and clear of any liens, debts, mortgages,
pledges, charges, title claims, encumbrances or security interests (“Liens”),
other than Permitted Liens (as herein defined).

1.2 Enumeration of the Purchased Assets. Subject to Section 1.3, the Purchased
Assets shall consist of the following:

(a) all fixed assets, furniture, fixtures, equipment, machinery (and related
supplies and spare parts), computer hardware, automobiles and trucks and all
other tangible personal property, including (without limitation) the items
listed on Schedule 1.2(a) (the “Equipment”);

(b) all raw materials, work in process and finished goods inventories (the
“Inventory”), subject to Sections 3.1(b) and 10.7;

(c) any claims and rights (and benefits arising therefrom) against suppliers
under warranties covering any of the Inventory or Equipment;

 



--------------------------------------------------------------------------------

(d) Seller’s rights under all customer contracts and customer orders
(collectively, the “Customer Contracts”);

(e) [INTENTIONALLY OMITTED];

(f) all customer lists, files, process materials (including, without limitation,
work orders, prepress proofs (e.g., color keys, cromalins, etc.) and engraving
files) and other business records of the Business;

(g) all of Seller’s rights as licensee under licenses of software used in the
Business (the “Software Licenses”);

(h) all of Seller’s patents and patent applications (including all rights with
respect to a Project Management System for Packaging Industry for which an
application for United States Letters Patent was filed 08-07-2006, application
serial number 60/836,080 and for which an application for United States Letters
Patent is as yet unfilled, entitled Projects Management System); trademarks,
service marks, and registrations thereof and applications therefor; copyrights
and registrations thereof and applications therefor ; computer software owned by
Seller; technology; know-how; the name “C. M. Jackson Associates Inc.” (and any
variation thereof used by Seller); websites (including www.cmjackson.com);
domain names; rights to image library; and other intellectual property rights
(including the right to sue for past infringement);

(i) the leasehold interest of Seller as lessee of the facility located at 133
Williams Drive, Ramsey, NJ (the “Ramsey Facility”) in which the Business
currently is operating (the lease of the Ramsey Facility being referred to
herein as the “Ramsey Lease”);

(j) [INTENTIONALLY OMITTED]

(k) all of Seller’s rights under the contracts listed on Schedule 1.2(k) (the
“Other Contracts”);

(l) prepaid expenses and deposits and all other “current assets” reflected on
Seller’s balance sheet (it being acknowledged, for avoidance of doubt, that
Buyer will acquire current assets only in the amount that exists at Closing);

(m) to the extent legally assignable or transferable from Seller to Buyer, all
of Seller’s rights under all Permits (as herein defined) and Environmental
Permits (as herein defined) required for the operation of the Business; and

(n) all other assets used or held for use in the Business except for those
enumerated in Section 1.3.

 

2



--------------------------------------------------------------------------------

1.3 Excluded Assets. The Purchased Assets shall not include (i) cash or checking
or savings accounts; (ii) accounts receivable; (iii) marketable securities;
(iv) rights under contracts other than the Assumed Contracts; (v) assets held in
or for any pension, health care or other employee benefit plan for employees of
Seller; (vi) the corporate charter, and minute and stock record books of Seller;
(vii) books and records that Seller is required by law to retain, so long as
Seller delivers one copy thereof to Buyer, and books and records pertaining
exclusively to Excluded Assets (as herein defined) and Excluded Liabilities (as
herein defined); (viii) loans receivable from shareholders, directors, officers
and their affiliates; or (ix) off-balance sheet Materials Inventory (as defined
below). The assets referred to in the preceding clauses (i) through (ix) are
referred to herein as the “Excluded Assets”.

ARTICLE II

ASSUMPTION OF LIABILITIES

2.1 Assumed Liabilities. Buyer shall assume the following liabilities and
obligations of Seller at Closing (the “Assumed Liabilities”):

(a) Seller’s liabilities and obligations (but only to the extent that such
liabilities and obligations relate to performance after Closing and only to the
extent that such post-Closing performance does not relate to any pre-Closing
breach or default by Seller) under (i) the Customer Contracts, the Ramsey Lease,
and the Other Contracts (collectively, the “Assumed Contracts”); (ii) the
Software Licenses; and (iii) Permits (as herein defined) and/or Environmental
Permits (as herein defined) that are transferred to Buyer; and

(b) “accrued vacation” as shown as a current liability on Seller’s balance
sheet.

2.2 Excluded Liabilities. Except as set forth in Section 2.1, and without
implication that Buyer is assuming any liability not expressly excluded by this
Section 2.2, Buyer is not assuming or undertaking to assume and shall have no
responsibility for any liabilities or obligations of Seller, actual or
contingent, past, present or future (the “Excluded Liabilities”), including,
without limitation, (i) any “current liabilities” reflected on Seller’s balance
sheet; (ii) any liabilities for long-term debt or other “long term liabilities”
reflected on Seller’s balance sheet; (iii) any liabilities for taxes; (iv) any
liabilities for deferred compensation; (v) any liabilities with respect to
compensation, commissions, bonuses, profit sharing, or other compensation plans
or programs; (vi) any retirement liabilities of Seller or liabilities of Seller
under pension, savings, health care or other employee benefit plans or programs
for Business employees; (vii) any severance liabilities; (viii) bank overdrafts;
(ix) any liabilities incurred by Seller for legal, accounting, audit, investment
banking, management consulting, brokerage, finder’s or other fees and expenses
in connection with the sale of the Purchased Assets or related negotiations;
(x) any liabilities (including Superfund liabilities) for environmental

 

3



--------------------------------------------------------------------------------

contamination at or adjoining real estate owned, leased or operated by Seller,
for regulatory noncompliance existing at the Closing Date (as defined below) or
for off-site handling (including without limitation disposal) of wastes or, with
respect to laws or regulations relating to protection of human health (including
occupational safety) and the environment, for any noncompliance existing at or
prior to the Closing Date; (xi) any liabilities with respect to products of the
Business manufactured, or services of the Business provided, before Closing;
(xii) any liabilities for customer rebates incurred before Closing; (xiii) any
liabilities of Seller under any leases, licenses, agreements or contracts, oral
or written, other than the Assumed Contracts and the Software Licenses;
(xiv) any liabilities arising out of or in connection with any violation of any
Permit, Environmental Permit, law or governmental rule or regulation; (xv) any
liabilities with respect to litigation or claims pending or threatened against
Seller as of the Closing Date; (xvi) any liabilities under any Federal or state
civil rights or similar laws, or the Worker Adjustment and Retraining
Notification Act, as amended (the “WARN Act”), resulting from the termination of
employment by Seller of employees of the Business or any other employment action
taken by Seller with respect to employees of the Business; or (xvii) any other
liabilities of Seller, or any other liabilities associated with the ownership or
operation of the Purchased Assets or the Business before the Closing, except the
Assumed Liabilities.

ARTICLE III

CONSIDERATION; CLOSING

3.1 Purchase Price.

(a) The aggregate purchase price for the Assets will be $16,650,000 (the “Cash
Purchase Price”). SGS will pay the Cash Purchase Price in three cash
installments, as follows:

(i) $11,650,000 at Closing. Also at Closing, Buyer shall reimburse Seller for
the amount of Seller’s security deposit held by the landlord with respect to the
Ramsey Lease.

(ii) $2,500,000 on the first anniversary of the Closing Date.

(iii) $2,500,000 on the second anniversary of the Closing Date; provided, that
$500,000 of this installment (the “EBITDA Holdback”) will only be payable if the
Business has achieved a threshold EBITDA Margin of 21% for the second year of
operations following Closing. (It being agreed that “EBITDA Margin” will be
calculated and determined in accordance Sections 3.3 and 3.4).

The preceding notwithstanding, the payments contemplated by subsections
3.1(a)(ii) and (iii) are subject to forfeiture in the following circumstances:
if Mr. Jackson and/or Mr. Nussbaum voluntarily terminates his employment before
the scheduled

 

4



--------------------------------------------------------------------------------

expiration of his Leased Employment Agreement (defined below), Seller will
forfeit 50% (if there is one terminating employee) or 100% (if there are two
terminating employees) of any remaining portion of the payments contemplated by
subsections 3.1(a)(ii) and (iii). In addition, if Robert Jackson voluntarily
terminates his employment before the scheduled expiration of his employment
agreement with Buyer and, at the time of Robert Jackson’s voluntary termination
Michael Jackson Sr. has not voluntarily terminated his own employment in a
manner that would cause a forfeiture, Seller will forfeit 50% of any remaining
portion of the payments contemplated by subsections 3.1(a)(ii) and (iii). For
avoidance of doubt, there will be no forfeiture in the event of a termination of
employment by reason of death or disability.

In the event that Buyer sells the Business to a non-Affiliated third party (by
way of a sale of all or substantially all the assets of the Business or a sale
of all or substantially all the assets of Buyer) before the second anniversary
of the Closing Date, any amounts payable by Buyer under subsection 3.1(a)(ii)
and/or (iii) will become payable upon the date of such sale, subject to any
set-off exercised by Buyer under Section 10.2(f) before such date and/or any
forfeiture occurring before such date under Section 3.1(a). In the event that
such a sale occurs after the first anniversary of the Closing Date but before
the second anniversary of the Closing Date, whether the EBITDA Holdback is
payable upon such sale will be determined on the basis of 2008 EBITDA Margin
through the month-end preceding such sale, annualized for all of 2008.

(b) Buyer acknowledges that Seller owns certain packaging and shipping materials
inventory that is not shown on Seller’s balance sheet (the “Materials
Inventory”), which Buyer will not acquire at Closing and which will constitute
an Excluded Asset. At Closing, Seller will identify the Materials Inventory on
hand as of the Closing Date. Buyer will pay to Seller proceeds of sales of the
Materials Inventory subject to and in accordance with Section 10.7.

(c) Subject to Section 10.2(f), Buyer shall pay each installment of the Cash
Purchase Price by wire transfer of immediately available federal funds to
Seller’s account as follows (or to such other account as Seller shall designate
by written notice delivered to Buyer):

The Bank of New York

ABA Routing No.: 021000018

Account Name: R.L. Ecker, P.C.

Account No.: 6776702402

In escrow for C.M. Jackson Associates, Inc.

(d) The Cash Purchase Price shall constitute the “Consideration”. The
Consideration shall be allocated among the Purchased Assets in the manner
proposed by Buyer within 60 days after Closing and approved as promptly as
practicable thereafter by Seller, Seller’s approval not to be unreasonably
withheld.

 

5



--------------------------------------------------------------------------------

3.2 The Closing. The closing (the “Closing”) of the sale and purchase of the
Purchased Assets shall take place on February 28, 2007, unless otherwise agreed
by the parties; provided, however, that subject to Section 13.1, the date of the
Closing shall be automatically extended from time to time for so long as any of
the conditions set forth in Articles VII and VIII shall not be satisfied or
waived. The date on which the Closing occurs shall be the “Closing Date”. The
Closing shall be deemed to be effective as of 11:59 p.m. (local time) on the
Closing Date.

3.3 EBITDA Statement.

The amount of the EBITDA Margin will be determined from a calculation for the 12
months ending on the second anniversary of the Closing Date in the form set
forth in Exhibit 3.3 (the “EBITDA Statement”), prepared by Buyer consistent with
Buyer’s practices and accounting policies. The EBITDA Statement shall be subject
to review and confirmation by Seller. The parties shall cooperate in the
determination of the EBITDA Statement. Buyer shall cause the EBITDA Statement to
be delivered to Seller not later than 90 days after the second anniversary of
the Closing Date. Seller may confirm that it agrees with the EBITDA Statement at
any time following receipt from Buyer.

3.4 Disputes Regarding the EBITDA Statement. Disputes with respect to the EBITDA
Statement shall be resolved as follows:

(a) Seller shall have 30 days after receipt of the EBITDA Statement from Seller
(the “Dispute Period”) to dispute any amounts reflected on the EBITDA Statement
(a “Dispute”). If Seller does not give written notice of a Dispute within the
Dispute Period to Buyer (a “Dispute Notice”), the EBITDA Statement shall be
deemed to have been accepted and agreed to by Seller in the form in which it was
delivered by Buyer, and shall be final and binding upon the parties. If Seller
has a Dispute, Seller shall give Buyer a Dispute Notice within the Dispute
Period, setting forth in reasonable detail the elements and amounts with which
it disagrees. Within 30 days after delivery of such Dispute Notice (the
“Negotiating Period”), the parties shall attempt to resolve such Dispute and
agree in writing upon the final content of the EBITDA Statement.

(b) If Buyer and Seller are unable to resolve any Dispute within the Negotiating
Period, the parties shall engage within five days following the end of the
Negotiating Period a nationally recognized certified public accounting firm
mutually acceptable to Buyer and Seller, who is not rendering (and during the
preceding two-year period has not rendered) audit services in North America to
either Seller or Buyer, or their respective Affiliates, to serve as arbitrator
(the “Arbitrating Accountant”) to settle such Dispute. In connection with the
resolution of any Dispute, the Arbitrating Accountant shall have access to all
documents,

 

6



--------------------------------------------------------------------------------

records, work papers, facilities and personnel necessary to perform its function
as arbitrator. The arbitration before the Arbitrating Accountant shall be
conducted in accordance with the commercial arbitration rules of the American
Arbitration Association. The Arbitrating Accountant’s award with respect to any
Dispute shall be final and binding upon the parties hereto, and judgment may be
entered on the award. Seller and Buyer shall each pay one-half of the fees and
expenses of the Arbitrating Accountant with respect to any Dispute.

(c) Within 5 business days after the EBITDA Statement has been finalized under
Section 3.3 or 3.4, Buyer shall pay the EBITDA Holdback to Seller by wire
transfer if EBITDA Margin equals or exceeds 21%.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

4.1 Organization, Standing, Qualification, etc. of Seller. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New Jersey. Seller is qualified to do business, and is in good
standing as a foreign corporation, in each jurisdiction where the ownership or
operation of the Purchased Assets or the conduct of the Business requires such
qualification, except where the failure to be so qualified or in good standing,
as the case may be, would not, individually or in the aggregate, reasonably be
expected to impair Seller’s ability to effect the Closing.

4.2 Authority, Binding Effect. Seller has the corporate power and authority to
enter into this Agreement and all other agreements to which Seller is a party
delivered hereunder (“Seller’s Ancillary Documents”) and to carry out the
transactions contemplated hereby and thereby. The sale of the Purchased Assets
by Seller to Buyer has been approved by Seller’s shareholders. The execution and
delivery of this Agreement and Seller’s Ancillary Documents and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Seller. This Agreement has been,
and Seller’s Ancillary Documents will be, executed and delivered by a duly
authorized representative of Seller. This Agreement constitutes, and Seller’s
Ancillary Documents when executed and delivered will constitute, the valid,
legal and binding obligation of Seller enforceable in accordance with the terms
hereof and thereof, respectively (except to the extent that enforcement is
limited by (i) laws pertaining to bankruptcy, reorganization, insolvency and
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding in equity or at law).

 

7



--------------------------------------------------------------------------------

4.3 Non-contravention; Consents.

(a) The execution and delivery of this Agreement and Seller’s Ancillary
Documents and the consummation of the transactions contemplated hereby and
thereby will not (i) violate, conflict with or result in any breach of any
provision of the charter documents or by-laws of Seller, (ii) violate, conflict
with or result in any breach of any statute, rule or governmental regulation
applicable to Seller, (iii) violate, conflict with or result in any breach of
any order, writ, injunction, judgment or decree or arbitration award binding on
Seller or the Purchased Assets, or (iv) violate, conflict with or result in any
breach of, or constitute a default or event of default or result in the creation
or imposition of any Lien on any of the Purchased Assets under, any agreement,
indenture, mortgage, deed of trust, loan or credit agreement, debenture, note,
bond or other instrument to which Seller is a party or by which it or any of its
assets are bound or affected.

(b) No consent, approval or authorization of, or declaration or filing with, any
governmental authority is required to be made or obtained by Seller in
connection with the execution or delivery of this Agreement or Seller’s
Ancillary Documents or the consummation of the transactions contemplated hereby
or thereby. No notice is required to be delivered to Seller’s employees under
the WARN Act in connection with the Transaction. Except as set forth on Schedule
4.3, there is no requirement that any party to any Permit or Environmental
Permit or to any of the Assumed Contracts or the Software Licenses or to any
other agreement, indenture, mortgage, deed of trust, loan or credit agreement,
debenture, note or other instrument to which Seller is a party consent to the
transactions contemplated by this Agreement.

4.4 Legal Proceedings. There are no actions, suits, proceedings, or
investigations, at law or in equity, or before any governmental agency or other
person, pending or, to Seller’s knowledge, threatened against Seller or its
assets (i) which question the validity of this Agreement or any action taken or
to be taken hereunder or (ii) which are related to the Business or the Purchased
Assets, or the ownership or operation thereof. There are no outstanding
judgments, orders, writs, injunctions or decrees of any court or governmental
agency against or affecting the Purchased Assets.

4.5 Condition of Certain Purchased Assets.

(a) The Equipment and the buildings and other improvements constituting the
Ramsey Facility are (i) in good operating condition and repair (ordinary wear
and tear excepted) and (ii) to Seller’s knowledge, free of any latent structural
or engineering defects.

(b) The Inventory is of merchantable quality and is usable and saleable in the
ordinary course of business, except for items of obsolete material which have
been written down to estimated net realizable value. Except for items of below
standard quality which have been written down to their estimated net realizable
value, the Inventory is free from defects in materials and/or workmanship.

 

8



--------------------------------------------------------------------------------

Except as disclosed on Schedule 4.5(b), all of the Inventory is located at the
Ramsey Facility. None of the Inventory is consigned inventory.

4.6 Finders and Brokers. Seller has not employed, paid or become obligated to
pay any finder, broker, agent, management consultant or other intermediary in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

4.7 Assumed Contracts.

(a) All of the Customer Contracts as of the date hereof are listed, and as of
the Closing Date will be listed, on Schedule 4.7(a) by customer, indicating
sales value.

(b) Each of the Assumed Contracts is in full force and effect according to its
terms. Neither Seller nor, to Sellers’ knowledge, any third party is in default
or breach under any Assumed Contract. No event, occurrence or condition exists
which, with the lapse of time, the giving of notice, or both would become a
default by Seller or, to Seller’s knowledge, by any third party under any
Assumed Contract.

4.8 Ownership of Purchased Assets. Except for liens for current taxes not yet
due and payable (“Permitted Liens”), and except for the Liens set forth on
Schedule 4.8 (“Non-Permitted Liens”, all of which Non-Permitted Liens shall be
removed before Closing), Seller has good and marketable title to the Purchased
Assets, free and clear of all Liens.

4.9 Operation in the Ordinary Course; No Material Adverse Change.

(a) Since December 31, 2005, the Business has been conducted in all respects
only in the ordinary course.

(b) Since December 31, 2005, there has been no material adverse change in the
Business or the Purchased Assets.

 

9



--------------------------------------------------------------------------------

4.10 Intellectual Property, etc.

(a) Schedule 4.10(a) identifies all of the following: (i) all patents and
pending applications therefor used in the Business; (ii) all copyrights,
registrations thereof and applications therefor used in the Business; (iii) all
service marks, trademarks and trade names, including registrations thereof and
applications therefor, used in the Business; and (iv) all licenses of rights in
the items referred to in the foregoing clauses (i) through (iii), whether to or
by Seller, whether or not used in the Business. The scheduled rights are
referred to herein collectively as the “Intellectual Property.” Except as
identified on Schedule 4.10(a) with respect to clause (iv) of the first sentence
of this subsection, Seller has not licensed or sublicensed any of the
Intellectual Property as a licensor.

(b) (i) Each patent, copyright, service mark, trademark and trade name, and each
registration thereof and application therefor, included in the Intellectual
Property exists, is owned by or licensed to Seller, and has been maintained in
good standing; (ii) Seller has no knowledge of any claim that any third party
asserts ownership rights in any of the Intellectual Property owned by Seller;
(iii) Seller has no knowledge of any claim that Seller’s use of any intellectual
property, including the Intellectual Property, infringes any right of any third
party; and (iv) Seller has no knowledge or any reason to believe that any third
party is infringing any of Seller’s rights in any of the Intellectual Property.

(c) Schedule 4.10(c) lists all of the Software Licenses.

4.11 Customers. To Seller’s knowledge, its business relationships with its
customers are satisfactory, and Seller has no knowledge or notice of any
termination, cancellation, or adverse change in its business relationship with
any customer (or affiliated group of customers) whose purchases accounted for
more than 2% in 2006.

4.12 Accuracy of Documents. The documents and/or copies of documents furnished
by Seller to Buyer under this Agreement (including without limitation copies of
the Assumed Contracts, the Software Licenses and documents provided in response
to Buyer’s November 13, 2006 Due Diligence Request) are complete and accurate in
all material respects.

4.13 Taxes. All ad valorem or other taxes imposed on or with respect to the
Purchased Assets or the non-payment of which may give rise to a Lien on any of
the Purchased Assets which have or will become due and payable on or before the
Closing Date have been or will be timely paid by Seller and all ad valorem or
other tax returns which have or will become due on or before the Closing Date
have been or will be timely filed by Seller. All real estate taxes imposed on or
with respect to the Ramsey Facility which have or will become payable on or
before the Closing Date have been or will be timely paid. There are no
administrative or judicial disputes involving the taxability or valuation of any
of the Purchased Assets or the Ramsey Facility. There are no special elections
or other conditions in effect with respect to the Business or any of the
Purchased Assets which could impose on Buyer, as transferee of the Purchased
Assets or as successor to Seller, any liability for any taxes imposed with
respect to the Purchased Assets with respect to periods prior to Closing or upon
Seller for any period.

 

10



--------------------------------------------------------------------------------

4.14 Financial Statements. Seller’s compiled financial statements for the years
ended December 31, 2005, 2004 and 2003 and unaudited financial statements for
the interim period ended September 30, 2006 (the “Financial Statements”) are
attached as Schedule 4.14. The Financial Statements have been prepared from the
books and records of Seller in accordance with generally accepted accounting
principles consistently applied (“GAAP”) and present fairly the assets,
liabilities and financial condition and results of operations as of each date
and for each period covered.

4.15 Books and Records. Sellers’ books, accounts and records with respect to the
Business (i) are true, accurate and complete in all material respects, (ii) have
been maintained in Seller’s usual, regular and ordinary manner in accordance
with GAAP and (iii) properly reflect all material transactions to which Seller
is or has been a party with respect to the Purchased Assets.

4.16 Permits. Schedule 4.16 contains a complete and correct list of every
license, permit, registration and governmental approval, agreement and consent
applied for, pending by, issued or given to Seller with respect to the Business,
except for Environmental Permits (collectively, the “Permits”). All Permits are
in full force and effect, and no other license, permit, registration,
governmental approval, agreement or consent (except for Environmental Permits)
is required in connection with the ownership of the Purchased Assets or
operation of the Business.

4.17 Compliance with Laws. Seller is, with respect to the Business, in
compliance in all material respects with each decree, order or arbitration award
or law, statute, or regulation of or agreement with, or Permit from, any
Federal, state, or local governmental authority.

4.18 Employees. With respect to employees of Seller who are or were employed in
the conduct of the Business:

(a) Seller is not a party to any collective bargaining agreement or other labor
union contract;

(b) there is no unfair labor practice complaint against Seller pending or, to
Seller’s knowledge, threatened before the National Labor Relations Board or any
comparable state or local or foreign agency with respect to the Business;

(c) there is no labor strike, dispute, slowdown or stoppage actually pending or,
to Seller’s knowledge, threatened against or directly affecting the Business;

 

11



--------------------------------------------------------------------------------

(d) Seller has not experienced any material work stoppage in the last eighteen
months with respect to the Business; and

(e) Seller is not a party to any employment agreement.

4.19 Environmental.

(a) To the best of Seller’s knowledge, Seller is in compliance in all respects
with all Environmental Laws. A description of any outstanding notice, citation,
inquiry or complaint which Seller has received of any alleged violation of any
Environmental Law or Environmental Permit relating to the Business or the
Purchased Assets is contained in Schedule 4.19(a). (As used in the preceding
sentence, the term “outstanding” refers to any notice, citation, inquiry or
complaint that pertains to a matter that has not been corrected or otherwise
resolved.) To the best of Seller’s knowledge, Seller possesses all Environmental
Permits which are currently required for the operation of the Business. All
Environmental Permits issued to Seller with respect to the Purchased Assets or
conduct of the Business are listed in Schedule 4.19(a) and Seller is in
compliance in all material respects with the provisions of all such
Environmental Permits.

(b) (i) There has been no generation, storage, disposal, treatment or
transportation of any Hazardous Materials (as herein defined) at the Ramsey
Facility or at or to any Offsite Facility by or on behalf of Seller in violation
of, or which could give rise to any liability or obligation of Seller under, any
Environmental Laws; and (ii) there has been no Release (as herein defined) by
Seller or, to the best of Seller’s knowledge, by any other party, at the Ramsey
Facility.

(c) Schedule 4.19(c) sets forth a complete list of all (i) Offsite Facilities to
which Seller has sent Hazardous Materials; (ii) Containers (as herein defined)
that are now present at, or have been removed from, the Ramsey Facility; and
(iii) locations of PCB’s and/or asbestos at the Ramsey Facility. All Containers
which have been removed from the Ramsey Facility have been removed in accordance
with all applicable Environmental Laws.

(d) For the purposes of this Agreement:

(i) “Containers” means above-ground and underground storage tanks and/or other
containers having a capacity of more than 100 gallons;

(ii) “Environmental Laws” means all federal, state, and local statutes,
ordinances, guides having the effect of law, rules and regulations, all court
orders and decrees and arbitration awards, which pertain to environmental
matters or contamination of any type whatsoever.

 

12



--------------------------------------------------------------------------------

Environmental Laws include, without limitation, those relating to: manufacture,
processing, use, distribution, treatment, storage, disposal, generation or
transportation of Hazardous Materials; air, soil, surface or ground water or
noise pollution; Releases; protection of wildlife, endangered species, wetlands
or natural resources; Containers; health and safety of employees and other
persons; and notification requirements relating to the foregoing;

(iii) “Environmental Permits” means licenses, permits, registrations,
governmental approvals, orders, directives, agreements, consents and the like
which are required for the operation of the Business under or are issued under
Environmental Laws;

(iv) “Facility” means any facility as defined in CERCLA (as herein defined);

(v) “Hazardous Materials” means pollutants, contaminants, pesticides, petroleum
and petroleum products, radioactive substances, solid, gaseous or liquid wastes
or hazardous or extremely hazardous, special, industrial, toxic or otherwise
dangerous wastes, substances, chemicals or materials within the meaning of any
Environmental Law, including, without limitation, any (i) “hazardous substance”
as defined in the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601, et. seq., as amended and reauthorized (“CERCLA”),
and (ii) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C., Sec. 6902 et. seq., and all amendments thereto
and reauthorizations thereof;

(vi) “Offsite Facility” means any Facility which is not presently, and has not
heretofore been, owned, leased, subleased or occupied by Seller with respect to
the Business; and

(vii) “Release” means any actual or threatened spill, discharge, leak, emission,
escape, injection, dumping or other release of any Hazardous Materials into the
environment, whether or not notification or reporting to any governmental agency
was or is required, including without limitation any Release which is subject to
CERCLA or a similar state statute.

4.20 Certain Matters Relating to the Ramsey Facility, the Purchased Assets and
the Business.

(a) Seller holds a valid leasehold interest in the Ramsey Facility under the
Ramsey Lease free and clear of all Liens except for real estate taxes not
delinquent. To the best of Seller’s knowledge, neither the improvements
comprising the Ramsey Facility

 

13



--------------------------------------------------------------------------------

nor the conduct of the Business at the Ramsey Facility is in violation of any
use or occupancy restriction, limitation, condition or covenant of record or any
zoning or building law, code or ordinance or public utility easement or
servitude. To the best of Seller’s knowledge, the improvements comprising the
Ramsey Facility are in compliance in all material respects with applicable laws
and regulations.

(b) The continued operation of the Ramsey Facility (as it is currently operated)
is not dependent on facilities located at other property, nor is the continued
operation of other facilities dependent on the Ramsey Facility. Seller has
adequate rights of ingress and egress with respect to the Ramsey Facility. The
Ramsey Facility currently is served by gas and/or electricity, telephone, water,
sewage and waste disposal and other utilities adequate to operate such facility
at its current rate of operation.

(c) There are no condemnation proceedings pending or, to Seller’s knowledge,
threatened with respect to any portion of the Ramsey Facility.

(d) Seller does not own any real property. The Ramsey Facility is the only real
property leased by Seller (as lessee) in connection with the Business. Seller
does not lease any real property as lessor in connection with the Business.

(e) Seller has not received any written notice from, or on behalf of, any
insurance carrier issuing policies covering the Business to the effect that
(i) insurance rates with respect to the Business will hereafter be substantially
increased (except to the extent that insurance rates may be increased for all
similarly situated risks), (ii) there will hereafter be no renewal of an
existing policy, or (iii) there will be required or is suggested any material
alteration of the Ramsey Facility or any item of Equipment, purchase of
additional equipment or material modification of any of Seller’s methods of
conducting the Business.

(f) The Purchased Assets are adequate to conduct the Business as it is currently
being conducted.

4.21 Buyer Obligation under Plans or Non-Assumed Contracts.

(a) Buyer will have no liability or obligation under any savings, 401K,
profitsharing, pension, retirement or other similar arrangement or plan
maintained by Seller for its employees, and all such plans have been maintained
by Seller in accordance with applicable laws.

(b) Except for the Assumed Liabilities, Buyer will have no liability or
obligation under any contract or agreement entered into by Seller to which Buyer
is not a party.

 

14



--------------------------------------------------------------------------------

4.22 Employee Benefit Plans.

(a) Schedule 4.22 is a true and complete list of each employee benefit plan,
program or practice, profit sharing, pension, retirement or other similar
arrangement or plan, whether or not subject to ERISA, and including all fringe
benefits, programs and practices, and any commitment with respect to which
Seller has any liability or obligation relating to employees or their
beneficiaries (each, an “Employee Arrangement”). All Employee Arrangements have
been maintained by Seller in accordance with applicable laws. Seller has
provided copies of each Employee Arrangement to Buyer. Except as specifically
provided in this Agreement, Seller has not taken any action that may result in
Buyer being a party to, or bound by, any Employee Arrangement of Seller, and
Buyer shall have no liability arising out of or relating to any Employee
Arrangement of Seller following the consummation of the transactions
contemplated hereby. No Employee Arrangement has provided for the payment of
retiree welfare benefits.

(b) Seller has not incurred (i) any obligation to make any contribution to any
“multi-employer plan” as defined in Section 4001(a) (3) of ERISA or (ii) any
withdrawal liability from any multi-employer plan under Section 4201 of ERISA.
The Employee Arrangements intended to qualify under Section 401(a) of the Code
so qualify and the trusts maintained pursuant thereto are exempt from federal
income taxation under Section 501(a) of the Code, and nothing has occurred with
respect to the operation of the Employee Arrangements which could cause the loss
of such qualification or exemption or the imposition of any material liability,
penalty, or tax under ERISA or the Code. Seller, and each of the Employee
Arrangements are in compliance in all respects with the applicable provisions of
ERISA and other applicable laws. There is no violation of ERISA with respect to
the filing of any applicable reports, documents, and notices regarding the
Employee Arrangements with the Secretary of Labor, the Secretary of the Treasury
or any other governmental agency, or the furnishing of such documents to the
participants or beneficiaries of the Employee Arrangements. All contributions
required by law to any Employee Arrangement have been made by Seller without
regard to any waivers granted under Section 412 of the Code, and there are no
accumulated funding deficiencies with respect to any of the plans subject to
Section 412 of the Code. All unpaid contributions to and all payments due under
the Employee Arrangements (except those to be made from a trust qualified under
Section 401(a) of the Code) shall be properly accrued and reflected in the
Financial Statements or are disclosed on Schedule 4.22. There are no pending
actions, claims or lawsuits which have been asserted or instituted against any
of the Employee Arrangements, the assets of any of the trusts or funds under any
of such plans or the plan sponsor or the plan administrator of such plans, or
against any fiduciary (as defined in Section 3(21) of ERISA) of the Employee
Arrangements with respect to the operation or administration of such Employee
Arrangements (other than routine benefit claims), nor does Seller have knowledge
of facts which could form the basis for any such action, claim or lawsuit which
could lead to a material claim against Buyer. There are no pending
investigations by any governmental agency involving the Employee Arrangements.

 

15



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

5.1 Organization, Standing, etc. of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Kentucky.

5.2 Authority, Binding Effect. Buyer has the corporate power and authority to
enter into this Agreement and all other agreements to which Buyer is a party
delivered hereunder (“Buyer’s Ancillary Documents”) and to carry out the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and Buyer’s Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of Buyer. This Agreement has been, and
Buyer’s Ancillary Documents will be, executed and delivered by a duly authorized
representative of Buyer. This Agreement constitutes, and Buyer’s Ancillary
Documents when executed and delivered will constitute, the valid, legal and
binding obligation of Buyer enforceable in accordance with the terms hereof and
thereof, respectively (except to the extent that enforcement is limited by
(i) laws pertaining to bankruptcy, reorganization, insolvency and creditors’
rights generally or (ii) general principles of equity, whether considered in a
proceeding in equity or at law).

5.3 Compliance with Other Instruments and Laws, etc.; Consents. The execution
and delivery of this Agreement and Buyer’s Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby will not
(i) violate, conflict with or result in any breach of any provision of the
certificate of incorporation or by-laws of Buyer, (ii) violate, conflict with or
result in any breach of any statute, rule or governmental regulation applicable
to Buyer, (iii) violate, conflict with or result in any breach of any order,
writ, injunction, judgment or decree or arbitration award binding on Buyer, or
(iv) violate, conflict with or result in any breach of, or constitute a default
or event of default under, any agreement, indenture, mortgage, deed of trust,
loan or credit agreement, debenture, note or other instrument to which Buyer is
a party or by which it or any of its assets are bound or affected. No consent,
approval or authorization of or declaration or filing with, any governmental
authority is required to be made or obtained by Buyer in connection with the
execution or delivery of this Agreement or Buyer’s Ancillary Documents or the
consummation of the transactions contemplated hereby or thereby. There is no
requirement that any party to any agreement, indenture, mortgage, deed of trust,
loan or credit agreement, debenture, note or other instrument to which Buyer is
a party consent to the transactions contemplated by this Agreement.

 

16



--------------------------------------------------------------------------------

5.4 Legal Proceedings. There are no actions, suits, proceedings, or
investigations, at law or in equity, or before any governmental agency or other
person, pending or, to Buyer’s knowledge, threatened against Buyer which
question the validity of this Agreement or any action taken or to be taken
hereunder.

5.5 Finders and Brokers. Buyer has not employed, paid or become obligated to pay
any finder, broker, agent, management consultant or other intermediary in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby. The preceding sentence notwithstanding, Buyer
shall pay the fee of Bill Crowley related to the Transaction.

ARTICLE VI

CONDUCT BEFORE CLOSING

6.1 Seller’s Obligations.

(a) Conduct of Business. Except as otherwise expressly provided in this
Agreement, during the period from the date of this Agreement through the Closing
Date:

(i) Seller shall conduct the Business in the usual and ordinary course, in a
manner consistent with prior practice, and shall use its commercially reasonable
efforts to maintain and preserve intact the Business, the Purchased Assets and
Seller’s relationships with customers;

(ii) Seller shall maintain the Ramsey Facility and the Equipment in good
operating condition and repair consistent with the past practice of the
Business;

(iii) Seller shall not sell, transfer, encumber or otherwise dispose of any of
the Purchased Assets, except for sales of inventory in the usual and ordinary
course of business, and no rights or options shall be given by Seller to any
person for the acquisition of the Purchased Assets;

(iv) Seller shall maintain casualty and business interruption insurance with a
financially sound and reputable insurance company or companies covering the
Ramsey Facility, the Business and the tangible property included in the
Purchased Assets;

(v) Seller shall not materially amend, terminate or give notice of termination
with respect to any Assumed Contract or Software License or waive any material
rights thereunder or directly or indirectly enter into or assume any customer
contract, agreement, obligation or commitment or license of software or
intellectual property other than in the usual and ordinary course of business in
accordance with past practices; and

 

17



--------------------------------------------------------------------------------

(vi) Seller shall not change (A) the compensation of Business employees (except
for normal scheduled increases) or (B) the benefits available to any Business
employee.

(b) Access to Information. During the period from the date of this Agreement
through the Closing Date, Seller shall, during regular business hours, (i) give
Buyer and its authorized representatives reasonable access to all employees,
books, records, offices and other facilities and properties of the Business;
(ii) permit Buyer to make such inspections (and copies, in the case of records
and other written materials) thereof as Buyer may reasonably request; and
(iii) furnish Buyer with such financial and operating data and other information
with respect to the Business as Buyer may from time to time reasonably request;
provided, however, that any such investigation shall be conducted in such manner
as to protect health and safety and subject to reasonable constraints to
minimize disruption of the business and operations of the Business. To the
extent permitted by law, Buyer will have the right to inspect the personnel
files (other than medical records) of all Business employees as a part of its
due diligence procedures. To the extent employee consent is required in order
for Seller to make such records available to Buyer, Seller will use its best
efforts to obtain such consent. Buyer shall be entitled to examine the Purchased
Assets, the Ramsey Facility and to conduct (or have conducted) environmental
audits and/or assessments and valuation appraisals. Environmental audits and/or
a phase I or phase II environmental assessment may, among other things, include
soil and groundwater sampling and confirmation that Seller possesses all
necessary Environmental Permits and that the Ramsey Facility is in compliance
with applicable Environmental Laws. Buyer acknowledges that all due diligence
investigations shall be conducted at Buyer’s sole cost and expense.

(c) No Other Negotiations. During the period from the date of this Agreement
through the Closing Date, Seller shall not, and shall not permit any of its
employees, representatives, officers or directors or other authorized agents to,
directly or indirectly, encourage, solicit, initiate, engage in, conduct or
continue discussions or negotiations with, or provide any information to, any
other entity or person concerning a sale of Seller’s stock or the Business or
any of the assets thereof (other than sales of inventory in the ordinary course
of business).

(d) Consents; Permits; Environmental Permits. Seller shall use commercially
reasonable efforts in good faith to obtain as promptly as possible written
consents to the transfer and assignment to Buyer of the Assumed Contracts and
the Software Licenses and, if applicable, any other Purchased Assets transferred
pursuant hereto where the approval or other consent of any other person may be
required, all of such required consents and approvals being listed on Schedule
4.3. Seller shall assist and cooperate with Buyer in the transfer of all Permits
and Environmental Permits necessary for the operation of the Ramsey Facility.

 

18



--------------------------------------------------------------------------------

(e) Cooperation. Both before and for a reasonable period of time after the
Closing, Seller shall make reasonable efforts and take such actions as may be
reasonably requested by Buyer to cooperate with Buyer in assuring a smooth
transition for the Business, including without limitation coordinating with
Buyer in providing notice of the transactions contemplated by this Agreement to
the customers of the Business.

(f) Discharge of Liens. At or before Closing, Seller shall pay off and discharge
all credit lines, loans and debts secured by any of the Purchased Assets or
otherwise have any Liens associated with such credit lines, loans and debts
discharged.

6.2 Joint Obligations. The following shall apply with equal force to Seller and
Buyer:

(a) Without implication that such laws apply to the transactions contemplated
hereby, neither Seller nor Buyer shall comply with the provisions of the Uniform
Commercial Code or similar laws relating to bulk sales or transfers. As an
inducement to Buyer to so agree, Seller (i) represents and warrants that Seller
will not be rendered insolvent by the transactions contemplated by this
Agreement and (ii) covenants that it will promptly pay and discharge as and when
they become due all debts, obligations and liabilities that are Excluded
Liabilities. Seller shall indemnify and hold Buyer Indemnitees (as herein
defined) harmless against any liabilities resulting from Buyer’s waiver of any
applicable bulk sales laws.

(b) Seller and Buyer shall use their respective commercially reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate the transactions
contemplated hereby as soon as practicable.

(c) Each of Buyer and Seller shall promptly give the other written notice of the
existence or occurrence of any condition known to it which would make any
representation or warranty herein contained untrue in any material respect or
which might reasonably be expected to prevent the consummation of the
transactions contemplated hereby.

(d) Neither Buyer nor Seller shall intentionally perform any act which, if
performed, or omit to perform any act which, if omitted to be performed, would
prevent or excuse the performance of this Agreement by such party or which would
result in any representation or warranty made by it being untrue in any material
respect as if originally made on and as of the Closing Date

 

19



--------------------------------------------------------------------------------

(e) Seller and Buyer agree that time is of the essence, and that they will use
their respective commercially reasonable best efforts to consummate the
transactions contemplated by this letter on or before February 28, 2007.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF BUYER

The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment at or before the Closing of each
of the following conditions:

7.1 Performance; No Default. Seller shall have performed, observed and complied
in all material respects with all the obligations and conditions required by
this Agreement to be performed, observed or complied with by it at or before the
Closing.

7.2 Accuracy of Representations and Warranties. The representations and
warranties of Seller in this Agreement shall have been true in all material
respects when made and shall be true in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of such
date.

7.3 Litigation. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed (other than one instituted,
threatened or proposed by Buyer) to enjoin, restrain, prohibit, or obtain
damages in respect of this Agreement or the consummation of the transactions
contemplated hereby, if such action, proceeding, investigation, regulation or
legislation, in the reasonable judgment of Buyer, would make it inadvisable to
consummate such transactions.

7.4 No Material Adverse Change. There shall have been no material adverse change
in the Purchased Assets, the Ramsey Facility or the Business since December 31,
2005.

7.5 Consents. All third party consents required in connection with the
Transaction shall have been obtained by Seller, without cost to Buyer, or, in
the case of Permits and Environmental Permits, if Permits and/or Environmental
Permits held by Seller are not transferable, Buyer shall have obtained permits
on reasonably similar terms.

7.6 Certain Deliveries. Seller shall have delivered the following to Buyer:

(a) a certified copy of resolutions of Seller’s shareholders approving the sale
of the Purchased Assets to Buyer;

(b) a certified copy of resolutions of Seller’s Board of Directors authorizing
the execution, delivery and performance of this Agreement and Seller’s Ancillary
Documents and the performance of the transactions contemplated hereby and
thereby;

 

20



--------------------------------------------------------------------------------

(c) the written opinion of Robert L. Ecker, Esq., counsel to Seller, dated as of
the Closing Date, in substantially the form of Exhibit 7.6(c);

(d) the guaranty of each of Michael Jackson and Larry Nussbaum, guaranteeing the
post-Closing obligations of Seller hereunder and under Seller’s Ancillary
Documents, in substantially the form of Exhibit 7.6(d); and

(e) an estoppel certificate, substantially in the form of Exhibit 7.6(e), with
respect to the Ramsey Lease.

7.7 Certain Other Agreements.

(a) Buyer shall have entered into leased employee agreements with Graphica
Associates and Michael C. Jackson, and with Graphics Unlimited and Larry
Nussbaum, respectively (the “Leased Employee Agreements”), providing for (i) a
two-year term for Mr. Jackson and a three-year term for Mr. Nussbaum; (ii) an
annual salary of $275,000; (iii) a covenant not to compete with Buyer or solicit
its customers or employees for three years following Closing or termination of
the Leased Employee Agreement, whichever is longer; and (iii) such other terms
and conditions as are mutually agreeable to the parties.

(b) Seller shall have released each of its employees to whom Buyer offers
employment from their respective employment agreements (if any), and all
obligations thereunder, with Seller.

7.8 Materials Inventory. [INTENTIONALLY OMITTED].

7.9 Proceedings Satisfactory to Counsel. All proceedings taken by Seller and all
instruments executed and delivered by Seller in connection with the Transaction
at or before the Closing (excluding this Agreement and agreements and
instruments the forms of which are attached hereto as Exhibits) shall be
reasonably satisfactory in form to counsel for Buyer.

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF SELLER

The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment at or before the Closing of each
of the following conditions:

8.1 Performance; No Default. Buyer shall have performed, observed and complied
in all material respects with all the obligations and conditions required by
this Agreement to be performed, observed or complied with by it at or before the
Closing.

 

21



--------------------------------------------------------------------------------

8.2 Accuracy of Representations and Warranties. The representations and
warranties of Buyer in this Agreement shall have been true in all material
respects when made and shall be true in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of such
date.

8.3 Litigation. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed (other than one instituted,
threatened or proposed by Seller) to enjoin, restrain, prohibit, or obtain
damages in respect of this Agreement or the consummation of the transactions
contemplated hereby, if such action, proceeding, investigation, regulation or
legislation, in the reasonable judgment of Seller, would make it inadvisable to
consummate such transactions.

8.4 Certain Deliveries. Buyer shall have delivered the following to Seller:

(a) a certified copy of resolutions of Buyer’s Board of Directors authorizing
the execution, delivery and performance of this Agreement and Buyer’s Ancillary
Documents and the performance of the transactions contemplated hereby and
thereby; and

(b) the written opinion of the General Counsel of Buyer, dated as of the Closing
Date, in substantially the form of Exhibit 8.4(b).

(c) the guaranty of SGS International, Inc. (the “Guarantor”), guaranteeing the
post-Closing obligations of Buyer under Section 3.1(a), in substantially the
form of Exhibit 8.4(c).

8.5 Proceedings Satisfactory to Counsel. All proceedings taken by Buyer and all
instruments executed and delivered by Buyer in connection with the Transaction
at or before the Closing (excluding this Agreement and agreements and
instruments the forms of which are attached hereto as Exhibits) shall be
reasonably satisfactory in form to counsel for Seller.

ARTICLE IX

DELIVERIES AT THE CLOSING

9.1 Seller’s Deliveries. Subject to the fulfillment or waiver of the conditions
set forth in Article VIII, Seller shall, at Seller’s expense (i) deliver to
Buyer the documents specified in Article VII and physical possession where
located of the Purchased Assets and (ii) execute and/or deliver to Buyer all of
the following:

(a) a Bill of Sale substantially in the form of Exhibit 9.1(a);

 

22



--------------------------------------------------------------------------------

(b) a Certificate of the Secretary or an Assistant Secretary of Seller
certifying as to the incumbency and attached specimen signature of officers of
Seller executing this Agreement and Seller’s Ancillary Documents;

(c) a certificate of good standing (or the equivalent) of Seller, issued by the
Secretary of State (or equivalent officer) of New Jersey;

(d) a closing certificate duly executed by an authorized officer on behalf of
Seller, under which such officer represents and warrants to Buyer that the
representations and warranties to Buyer made by Seller were true and correct
when made and are true and correct in all material respects as of the Closing
Date (or, if any such representation or warranty was or is untrue in any
material respect, specifying the respect in which the same was or is untrue),
and that all covenants required by the terms hereof to be performed by Seller on
or before the Closing Date, to the extent not waived by Buyer in writing, have
been performed in all material respects (or, if any such covenant has not been
performed in all material respects, specifying the respect in which such
covenant has not been performed);

(e) certificates of title with respect to any vehicles included in the Purchased
Assets;

(f) releases (including UCC-3 termination statements) of all Liens (other than
Permitted Liens) to which the Purchased Assets are subject;

(g) the estimated amount (based on tax rates for the most recent period for
which such rates are known) required to pay personal property taxes with respect
to the Purchased Assets and real property taxes with respect to the Ramsey Lease
through the Closing Date which are not allocable to Buyer under Section 12.1
(the “Estimated Property Tax Amount”);

(h) all consents required for the assignment of the Assumed Contracts and
Software Licenses and assignment or transfer of any other Purchased Assets;

(i) evidence of Seller’s termination of its right to use the name “C. M. Jackson
Associates Inc.”;

(j) a statement of the amount of the Materials Inventory as of the Closing Date
and a listing of the items constituting the Materials Inventory as of the
Closing Date; and

(k) all other documents reasonably required from Seller to consummate the
transactions contemplated hereby.

 

23



--------------------------------------------------------------------------------

9.2 Buyer’s Deliveries. Subject to the fulfillment or waiver of the conditions
set forth in Article VII, Buyer shall, at Buyer’s expense, execute and/or
deliver to Seller the documents specified in Article VIII and all of the
following:

(a) sales tax exemption certificates, as applicable;

(b) a Certificate of the Secretary or an Assistant Secretary of Buyer certifying
as to the incumbency and attached specimen signature of officers of Buyer
(and/or other authorized signatories) executing this Agreement and Buyer’s
Ancillary Documents;

(c) a certificate of good standing (or the equivalent) of Buyer, issued by the
Secretary of State of Kentucky;

(d) a closing certificate duly executed by an authorized officer (or other
authorized signatory) on behalf of Buyer, under which such officer (or other
authorized signatory) represents and warrants to Seller that Buyer’s
representations and warranties to Seller were true and correct when made and are
true and correct in all material respects as of the Closing Date (or, if any
such representation or warranty was or is untrue in any material respect,
specifying the respect in which the same was or is untrue), and that all
covenants required by the terms hereof to be performed by Buyer on or before the
Closing Date, to the extent not waived by Seller in writing, have been performed
in all material respects (or, if any such covenant has not been performed in all
material respects, specifying the respect in which such covenant has not been
performed); and

(e) all other documents reasonably required from Buyer to consummate the
transactions contemplated hereby.

9.3 Joint Deliveries. Subject to the fulfillment or waiver of the conditions set
forth in Articles VII and VIII, Seller and Buyer shall execute and deliver the
following documents:

(a) an Assignment and Assumption Agreement in substantially the form of Exhibit
9.3(a);

(b) a Cross-Receipt in substantially the form of Exhibit 9.3(b); and

(c) an Assignment and Assumption of Lease with respect to the Ramsey Lease in a
form acceptable to the landlord, Seller and Buyer.

 

24



--------------------------------------------------------------------------------

ARTICLE X

POST-CLOSING AGREEMENTS

10.1 Further Assurances and Assistance. Seller shall, from time to time, at the
request of Buyer, execute and deliver such further instruments of transfer and
assignment and take such other action as Buyer may reasonably request in order
to vest in Buyer title to all of the Purchased Assets and to consummate the
transactions contemplated hereby.

10.2 Indemnification.

(a) General. From and after the Closing, the parties shall indemnify each other
as provided in this Section 10.2. For the purposes of this Section 10.2, each
party shall be deemed to have remade all of its representations and warranties
contained in this Agreement at the Closing with the same effect as if originally
made at the Closing. An “Affiliate” means any person or entity controlling,
controlled by, or under common control with, Buyer or Seller, as applicable.

(b) Seller’s Indemnification Obligations. Seller agrees to defend, indemnify and
hold harmless Buyer and its Affiliates and their respective successors and
permitted assigns (the “Buyer Indemnitees”) from and against any and all losses,
obligations, liabilities, damages and claims (“Damages”), together with any and
all related costs and expenses (including reasonable legal and accounting fees),
which may be asserted against or sustained or incurred by Buyer Indemnitees in
connection with, relating to or arising out of:

(i) the ownership or operation of the Purchased Assets or the Business by Seller
before the Closing;

(ii) the Excluded Liabilities or any claim against Buyer with respect to the
Excluded Liabilities;

(iii) the failure of Seller to discharge when due any liability or obligation of
Seller other than the Assumed Liabilities, or any claim against Buyer with
respect to any liability or obligation of Seller other than the Assumed
Liabilities;

(iv) any breach of any of the representations and/or warranties made by Seller
in this Agreement or in any closing document delivered by Seller to Buyer in
connection with this Agreement;

(v) any breach by Seller of, or failure by Seller to comply with, any of its
covenants or obligations under this Agreement (including, without limitation,
its obligations under this Section 10.2(b));

(vi) without limiting the generality of the foregoing, any tax, assessment or
similar charge (and any interest or penalty thereon or addition thereto) imposed
on or with respect to or non-payment of which would result in the imposition of
any

 

25



--------------------------------------------------------------------------------

Lien on any of the Purchased Assets or the Ramsey Facility with respect to any
tax period which ended prior to or includes the Closing Date, to the extent
attributable to the portion of such tax period to and including the Closing
Date; and

(vii) without limiting the generality of the foregoing, (A) any transportation
of Hazardous Materials or other materials to an Offsite Facility or handling,
storage, treatment or disposal of Hazardous Materials or other materials at an
Offsite Facility by or on behalf of Seller, or any of its predecessors, or any
Release of such Hazardous Materials or other materials occurring at any Offsite
Facility; (B) any violation by Seller of, alleged violation by Seller of, or
liability of Seller under any Environmental Law or Environmental Permit
occurring before the Closing and, if continuing at the Closing, until such time
as such violation is corrected; (C) the exposure of (and resulting consequences
to) any persons, including, without limitation, employees of Seller, to any
Hazardous Materials in connection with the conduct of the Business by Seller
before the Closing; or (D) any generation, storage, use, handling, treatment,
transportation, disposal or Release of Hazardous Materials by Seller in
connection with the conduct of the Business, or otherwise occurring as a
consequence of Seller’s actions at the Ramsey Facility or any other location
owned, leased or operated by Seller;

provided, that Buyer shall give Seller prompt written notice of the occurrence
of any of the foregoing matters, shall not voluntarily pay any such claim or
voluntarily sustain or incur any such loss, obligation, liability or damage
without Seller’s prior written consent, and shall give Seller full opportunity
to defend any such claim.

(c) Limitations on Seller’s Indemnification Obligations. Seller’s
indemnification obligations under the provisions of Section 10.2(b) are subject
to the following limitations:

(i) Buyer Indemnitees shall not be entitled to indemnification with respect to
matters set forth in Section 10.2(b)(iv) until the total amount for which Buyer
Indemnitees are entitled to indemnification, but for this Section 10.2(c)(i),
exceeds $10,000, and then only for the excess over $10,000;

(ii) with the exception of the representations and warranties contained in
Sections 4.13 (Taxes) and 4.19 (Environmental), Buyer Indemnitees shall not be
entitled to indemnification with respect to a breach of any of Seller’s
representations and warranties unless such claim has been asserted by a Buyer
Indemnitee by written notice delivered to Seller on or before the second
anniversary of the Closing Date;

 

26



--------------------------------------------------------------------------------

(iii) the aggregate liability of Seller in connection with its indemnification
obligations under Section 10.2(b)(iv) shall not exceed the Consideration;

(iv) Buyer Indemnitees shall not be entitled to indemnification with respect to
a breach of Seller’s representations and warranties contained in Section 4.13
(Taxes), unless such claim has been asserted by a Buyer Indemnitee by written
notice to Seller before the date that is 90 days after the expiration of the
applicable statute of limitations; and

(v) notwithstanding any other provision in this Section 10.2, with the exception
of liabilities related to a violation of any Environmental Laws at Offsite
Facilities or Release of Hazardous Materials or other materials at Offsite
Facilities with respect to which Seller’s indemnification obligations shall
continue indefinitely, Buyer Indemnitees shall not be entitled to
indemnification relating to Environmental Laws or Hazardous Materials, to the
extent the claim for indemnification is first asserted by a Buyer Indemnitee
after the fifth anniversary of the Closing Date.

(d) Buyer’s Indemnification Obligations. Buyer agrees to defend, indemnify and
hold harmless Seller, its Affiliates and their respective successors and
permitted assigns (the “Seller Indemnitees”) from and against any and all
Damages, together with any and all related costs and expenses (including
reasonable legal and accounting fees), which may be asserted against or
sustained or incurred by Seller Indemnitees in connection with, relating to or
arising out of (i) the ownership or operation of the Purchased Assets by Buyer
after the Closing, (ii) Buyer’s failure to perform or discharge when due the
Assumed Liabilities or (iii) any breach of any of the representations,
warranties, covenants and agreements made by Buyer in this Agreement; provided
that Seller shall give Buyer prompt written notice of the occurrence of any of
the foregoing matters, shall not voluntarily pay any such claim or voluntarily
sustain or incur any such loss, obligation, liability or damage without Buyer’s
prior written consent, and shall give Buyer full opportunity to defend any such
claim.

(e) Environmental Investigations. With regard to any environmental matter for
which Seller may have an indemnification obligation described in
Section 10.2(b), Buyer shall:

(i) provided it has received reasonable prior notice, and subject to the consent
and rights of the owner of the Ramsey Facility, permit Seller access to the
Ramsey Facility during normal business hours to conduct its own investigation or
testing with regard to the matter; provided, that Seller shall provide the
results of any such investigation or testing, including analytical data, to
Buyer;

 

27



--------------------------------------------------------------------------------

(ii) if requested by Seller, provide Seller with the results, including
analytical data, of any investigation or testing conducted by Buyer or, if
available to Buyer, any third party;

(iii) except as may otherwise be required by law, not contact any governmental
authority without prior notice to, and consultation with, Seller;

(iv) allow Seller a reasonable opportunity to participate in any discussions or
negotiations with any governmental authority concerning such matter; and

(v) if corrective action is required in any such matter, give Seller a
reasonable opportunity to develop and implement a plan of corrective action,
such plan to be subject to Buyer’s approval, and, if requested by Seller,
reasonably cooperate with Seller, at Seller’s expense, in the development and
implementation of such plan on a cost-effective basis. Any such plan of action
shall be constructed so as to cause the minimum amount of disruption to the
Business and the minimum adverse effect on the ongoing operations of the
Business.

(f) Set-Off. If any amount remains due by Seller to a Buyer Indemnitee pursuant
to Section 10.2 (the “Outstanding Indemnity”), then Buyer may, without limiting
any other rights and remedies it may have, at its option, set off such
Outstanding Indemnity against any amount due by Buyer pursuant to
Section 3.1(a), 3.1(b) and /or 10.7, until the Outstanding Indemnity has been
completely paid by Seller or set off pursuant to this Section 10.2(f).

10.2A Discharge of Obligations. Seller covenants to promptly pay and discharge
as and when they become due all debts, obligations and liabilities that are
Excluded Liabilities, including without limitation trade and other accounts
payable. For avoidance of doubt, Seller acknowledges and agrees that Seller
shall indemnify the Buyer Indemnitees pursuant to Section 10.2(b) with respect
to Seller’s failure to discharge when due any such trade and other accounts
payable, or a claim against Buyer with respect to such trade and other accounts
payable, and that Buyer shall have the right to set off any Outstanding
Indemnity attributable to such trade and other accounts payable against any
amount due by Buyer pursuant to Section 3.1(a), 3.1(b) and /or 10.7. Without
limiting Seller’s obligations or Buyer’s rights as set forth in the preceding
two sentences, but for clarification, Buyer has no obligation to pay on Seller’s
behalf any account payable that is an Excluded Liability and, to the extent that
any party to whom such account payable is owed seeks payment from Buyer, Buyer
will not pay on Seller’s behalf any account payable that is an Excluded
Liability that is being disputed by Seller in good faith without the prior
written consent of Seller.

 

28



--------------------------------------------------------------------------------

10.3 Non-competition Covenant.

(a) Seller agrees that, for the period commencing on the Closing Date and ending
on the date that is three years after the Closing Date, neither it nor any of
its Affiliates will, directly or indirectly, in any way:

(i) engage in, have any investment in any entity that engages in, or participate
in, anywhere in North America, the manufacture, production, sale or supply of
design or creative, production art or pre-press, packaging management, project
tracking or digital asset management products or services;

(ii) persuade or attempt to persuade any customer of Buyer that formerly was a
customer of the Business (while owned by Seller) to restrict, limit or
discontinue purchasing any products or services supplied by Buyer to any such
customer or to reduce the amount of business which any such customer has
customarily done with Buyer in respect of the Business or solicit or take away,
or attempt to solicit or take away, from Buyer any of its customers in respect
of the Business;

(iii) solicit, hire or engage the services of any former employee of Seller then
employed by Buyer, or persuade or attempt to persuade any such individual to
terminate his or her employment with Buyer; or

(iv) use for its own benefit or the benefit of any person or entity or disclose
to any person or entity other than Buyer (or Buyer’s Affiliates) any information
whatsoever concerning the Business. The foregoing provisions of this clause
(iv) shall not apply to information (x) which is in the public domain or
independently received from a third party with a right to disclose such
information or (y) to the extent that disclosure is required by law, provided
that, if disclosure is so required, Seller shall promptly advise Buyer so that
Buyer may seek appropriate legal or equitable relief.

(b) Seller acknowledges and agrees that the provisions of Section 10.3(a) are
reasonable and necessary for Buyer’s protection. Seller further acknowledges and
agrees that Buyer’s remedy at law for breach of the covenants contained in
Section 10.3(a) is inadequate and that Buyer, its successors and assigns, shall
be entitled to injunctive relief for any breach or violation thereof.

(c) The time period, geographical area and scope of restrictions on the
activities of Seller and its Affiliates under Section 10.3(a) are divisible, so
that if any provision of Section 10.3(a) is invalid, that provision shall be
automatically modified to the extent necessary to make it valid.

(d) Seller and/or any of its Affiliates may, without breaching the covenants
contained in Section 10.3(a), hold up to five percent of the outstanding shares
of any publicly held entity or publicly traded investment company, or acquire
and operate any

 

29



--------------------------------------------------------------------------------

business less than fifteen percent of the consolidated revenues of which are
derived from activities that otherwise would breach the covenant contained in
Section 10.3(a).

(e) In the event that Buyer defaults on its payment obligation under
Section 3.1(a)(ii) or (iii) and the amount due under Section 3.1(a)(ii) or
(iii) has not been paid to Seller by or on behalf of Buyer or the Guarantor
within 90 days following the applicable due date, the covenants contained in
Section 10.3(a) shall cease to have effect at the expiration of such 90-day
period. If such covenants cease to have effect pursuant to the preceding
sentence, Buyer shall relinquish the right to use the name “C.M. Jackson
Associates, Inc.” if Buyer is no longer using such name or, if Buyer is still
using such name, Seller may adopt and use a name that contains the words
“Jackson” and/or “Nussbaum” and variations thereof, so long as such name is not
confusingly similar to “C.M. Jackson Associates, Inc.” and is accepted for
registration under applicable New Jersey law. For avoidance of doubt, Buyer
shall not be deemed to have defaulted on its payment obligation if its
non-payment of all or any portion of the amount due under Section 3.1(a)(ii) or
(iii) is the result of Buyer having exercised its right of set-off under
Section 10.2(f), or is the result of a forfeiture pursuant to Section 3.1(a), or
is the result of any other matter being contested (as described in a writing
delivered to Seller) in good faith by Buyer. For further avoidance of doubt, the
EBITDA Holdback shall not be deemed to be due and payable until the EBITDA
Statement shall have been finalized under Section 3.3 or 3.4.

10.4 Inspection of Records. Seller and Buyer shall, at the expense of the other
party, each make their books and records available for inspection by the other
party, or by its duly accredited representatives, for reasonable business
purposes (including, without limitation, the defense of litigation) at all
reasonable times during normal business hours, for a seven year period after the
Closing Date, with respect to all operations and transactions of the Business
occurring before and those relating to the Closing, the Purchased Assets, the
Assumed Liabilities and, as appropriate, matters relating to the parties’
post-Closing obligations hereunder. The right of inspection under this Section
includes the right to make extracts or copies at the inspecting party’s expense
subject to such confidentiality agreement as the other party may reasonably
require. The representatives of a party inspecting the records of the other
party shall be reasonably satisfactory to the other party. Neither party shall
destroy any such books and records during, or following the conclusion of, such
seven-year period without first offering to transfer such books and records to
the other party at the expense of the party to which such offer is made. If such
offer is not accepted within 30 days, such books and records may be destroyed.

10.5 Third Party Claims. The parties shall cooperate with each other (including,
without limitation, making their respective employees available to serve as
witnesses) with respect to the defense of any claims or litigation made or
commenced by third parties after the Closing, subject to the indemnification
provisions contained in Section 10.2; provided that the party requesting
cooperation shall reimburse the other party for the other party’s reasonable
out-of-pocket costs and expenses of furnishing such cooperation.

 

30



--------------------------------------------------------------------------------

10.6 Accounts Receivable. For avoidance of doubt, the accounts receivable of the
Business as of the Closing Date (“Seller’s Receivables”) are an Excluded Asset.
Buyer shall have no obligation to collect Seller’s Receivables and they shall
remain the sole responsibility of Seller.

10.7 Materials Inventory. Materials Inventory shall constitute an Excluded Asset
and any commitments made by Seller with respect to Materials Inventory shall
constitute an Excluded Liability and shall remain Seller’s sole responsibility;
provided, that, for a period of fifteen months following Closing, Buyer will, as
Materials Inventory is ordered by and shipped to customers, invoice customers on
Seller’s behalf and shall use commercially reasonable efforts to collect on
Seller’s behalf the proceeds of sales of Materials Inventory (“Materials
Inventory Proceeds”) . Buyer shall use its usual, ordinary course procedures
(or, at Buyer’s discretion, the procedures used by Seller before Closing) with
respect to such invoicing and collection activities, and shall in no event be
obligated to put forth any effort with respect to the collection of Materials
Inventory Proceeds that it would not put forth with respect to the collection of
Buyer’s own accounts receivable. Buyer shall in no event have any liability to
Seller with respect to (i) any failure to collect Materials Inventory Proceeds
or (ii) any act or omission in connection with the collection of Materials
Inventory Proceeds.

Buyer will pay to Seller the Materials Inventory Proceeds monthly following
receipt by Buyer thereof, less a monthly fee of $1,000.00. The payment will be
made by the 15th of the following month for the previous month. To the extent
that Materials Inventory Proceeds for a particular month are less than $1,000,
Buyer will invoice Seller for the difference between $1,000 and the amount of
Materials Inventory Proceeds for such month and Seller will pay such amount to
Buyer promptly upon receipt of such invoice. Following Closing, Buyer will be
solely responsible for making commitments for packaging and shipping materials
inventory, for managing such inventory, for invoicing customers with respect
thereto and for payment to applicable third parties.

 

31



--------------------------------------------------------------------------------

ARTICLE XI

EMPLOYEES

11.1 Seller’s Employees. Buyer shall not be obligated to offer employment to any
employee of the Business (subject to Sections 1.2(j), 7.7(a) and 11.2(a)), but
Buyer shall have the right to offer employment to, and hire, any or all
employees of the Business, on terms and conditions established by Buyer in its
sole discretion. Nothing in this Agreement shall prevent Buyer from employing at
any time after the Closing any Business employee who is not employed by Buyer
effective on the date following the Closing Date. As between Seller and Buyer
(and subject to Section 11.2), Seller shall be solely responsible for (a) all
matters relating to any employees to whom Buyer does not offer employment or who
do not accept Buyer’s offer of employment and (b) all matters relating to any
events that occurred on or before the Closing Date.

11.2 Certain Employees.

(a) Buyer shall offer to enter into a two-year employment agreement, effective
upon Closing, with each of Susanne Jackson, Helen Jackson, Robert Jackson and
Michael Jackson Jr. (the “Designated Employees”). Such agreements will contain a
covenant not to compete with Buyer or solicit Buyer’s customers or employees for
three years following Closing or termination of the employment agreement,
whichever is longer, and such other terms and conditions as are mutually
agreeable to the parties. The preceding sentence notwithstanding, Buyer shall
not be obligated to offer to any Designated Employee terms, conditions and/or
benefits of employment which in the aggregate exceed the current level of such
Designated Employee’s terms, conditions and benefits of employment.

(b) [INTENTIONALLY OMITTED].

11.3 Workers’ Compensation. Seller shall be responsible for and pay any and all
workers’ compensation and other similar statutory claims asserted by or with
respect to any Business employees in respect of any injury or other compensable
event or occupational illness or disease which occurred or is attributable to
any event, state of facts or condition which existed or occurred in whole before
the Closing. Buyer shall be responsible for and pay any and all workers’
compensation and other similar statutory claims asserted by or with respect to
any Business employees hired by Buyer in respect of any injury or other
compensable event or occupational illness or disease which occurred or is
attributable to any event, state of facts or condition which existed or occurred
in whole after the Closing. If any such injury or other compensable event or
occupational illness or disease of a Business employee who is employed by Seller
before the Closing and by Buyer after the Closing is attributable in part to
causes occurring before the Closing and in part to causes after the Closing and
is the basis of a workers’ compensation or other similar statutory claim, the
liability for any such claims shall be shared by Seller and Buyer in the
proportion of the periods of exposure in respect of the occupational illness or
disease of such Business employee which occurred before the Closing and that
which occurred after the Closing. Buyer’s obligations under this Section 11.3
shall not preclude Buyer’s right to indemnification under Article X for any
breach of any representation or warranty made by Seller in this Agreement.

 

32



--------------------------------------------------------------------------------

11.4 Seller’s 401K Plan. Promptly following Closing, Seller shall terminate
Seller’s 401K plan (“Seller’s Plan”) and shall submit Seller’s Plan to the
Internal Revenue Service for determination of its tax qualified status. Upon
receipt by Seller of a favorable determination letter from the Internal Revenue
Service, which Seller shall deliver to Buyer, participants in Seller’s Plan who
are then Buyer’s employees will be eligible to roll over their distributions
from Seller’s Plan into Buyer’s 401K plan.

ARTICLE XII

TAXES, FEES, ETC.

12.1 Proration of Taxes. Personal property taxes with respect to the Purchased
Assets and real property taxes with respect to the Ramsey Facility shall be
pro-rated to the Closing Date. Buyer shall timely pay the personal and real
property taxes for which it is responsible and will collect from or refund to
Seller, as the case may be, the amount by which the Estimated Property Tax
Amount differs from the amount of property taxes properly allocated to Seller.

12.2 Transfer Taxes and Fees. Except as expressly provided otherwise herein, all
sales and use taxes, recording taxes and fees, personal property title
application fees, patent application and copyright registration fees and other
such fees payable in connection with the sale, transfer and delivery of the
Purchased Assets shall be borne by the party legally or customarily responsible
for payment of such taxes and fees. Seller and Buyer will cooperate in good
faith to lawfully minimize sales, transfer and similar taxes imposed on or with
respect to the transactions contemplated by this Agreement.

ARTICLE XIII

TERMINATION

13.1 Right to Terminate. This Agreement may be terminated at any time before the
Closing by prompt notice given in accordance with Section 14.2:

(a) by the mutual written consent of Buyer and Seller; or

(b) by Buyer or Seller if the Closing shall not have occurred at or before 11:59
p.m. on February 28, 2007.

13.2 Rights and Remedies. If this Agreement is terminated under Section 13.1,
neither party shall have any claim against the other except if the circumstances
giving rise to such termination were caused by the other party’s material breach
of its obligations under this Agreement, in which event termination under
Section 13.1 shall not be deemed or construed as limiting or denying any

 

33



--------------------------------------------------------------------------------

legal or equitable right or remedy of such party, and such party shall be
entitled to recover, without limitation, its costs and expenses which are
incurred in pursuing its rights and remedies (including reasonable attorneys’
fees).

ARTICLE XIV

MISCELLANEOUS

14.1 Expenses. Except as expressly provided otherwise herein, each party shall
bear all expenses, costs and fees incurred by such party (including, without
limitation, the fees of attorneys, accountants, investment bankers, management
consultants, brokers and other advisors) in the preparation and execution of
this Agreement and compliance herewith, whether or not the transactions
contemplated hereby shall be consummated. The preceding sentence
notwithstanding, Buyer shall be responsible for paying the fee of Bill Crowley
with respect to the Transaction, but only if Closing occurs.

14.2 Notices. All notices required or permitted to be given hereunder shall be
in writing and may be delivered by hand, by facsimile, by nationally recognized
private courier, or by United States mail. Notices delivered by mail shall be
deemed given seven business days after being deposited in the United States
mail, postage prepaid, registered or certified mail. Notices delivered by hand,
by facsimile, or by nationally recognized private courier shall be deemed given
on the first business day following receipt; provided, however, that a notice
delivered by facsimile shall only be effective if such notice is also delivered
by hand, or deposited in the United States mail, postage prepaid, registered or
certified mail, on or before two business days after its delivery by facsimile.
All notices shall be addressed as follows:

 

If to Buyer:

   Southern Graphic Systems, Inc.    626 West Main Street    Suite 500   
Louisville, Kentucky 40202    Attention: President    Fax: (502) 634-5298

If to Seller:

   Jackson Partners, Inc.    c/o C. Michael Jackson, Sr.    57 Chardavoyne Road
   Warwick, New York 10990    Fax: (845) 258-1242

14.3 Successors; Benefit; Survival. This Agreement shall inure to the benefit
of, and be binding on and enforceable against, the successors and assigns of the
respective parties hereto. Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties and their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, including, without limitation,
any third party beneficiary rights. The provisions of Articles X, XI, XII,

 

34



--------------------------------------------------------------------------------

and XIV and the representations and warranties made, and the indemnification
obligations undertaken, by Buyer and Seller in this Agreement shall survive the
Closing.

14.4 Severability. The invalidity of any provision of this Agreement or portion
of a provision shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision.

14.5 Waiver of Jury Trial. Each of the parties waives any rights to a jury trial
in connection with any suit, action or proceeding seeking enforcement of such
party’s rights under this Agreement.

14.6 Counterparts. This Agreement may be executed in any number of counterparts,
which together shall constitute one and the same document.

14.7 Governing Law. The laws of the State of New Jersey, without reference to
its principles of conflicts of laws, shall govern the validity, interpretation,
construction and effect of this Agreement.

14.8 Headings. The headings in this Agreement are for convenience of reference
only and shall not affect its interpretation or construction.

14.9 Entire Agreement; Amendment. This Agreement (including the Exhibits and
Schedules hereto), as to its subject matter, exclusively and completely states
the rights and duties of the parties, sets forth their entire understanding, and
supersedes any prior understandings, agreements, promises, representations or
warranties whether oral or written. It may be amended only by another written
agreement duly executed by the parties.

14.10 Publicity. Neither Seller nor Buyer will issue or approve a news release
or other public announcement concerning the Transaction without the prior
approval of the other as to the contents of such announcement and its release,
which approval will not be unreasonably withheld. Notwithstanding the preceding
sentence, nothing contained in this Section shall prohibit Buyer and/or its
parent, SGS International, Inc., from making all disclosures which may be
required by stock exchange rules or federal or state securities laws.

14.11 Assignment. Neither Buyer nor Seller shall assign its rights and
obligations under this Agreement without the other party’s prior written
consent, which will not be unreasonably withheld; provided, that Buyer may
assign its rights and/or obligations hereunder to an Affiliate without Seller’s
prior consent.

14.12 Letter of Intent Terminated. The letter of intent dated November 9, 2006
among Messrs. Michael Jackson, Larry Nussbaum, Seller and Buyer shall be
terminated effective as of the date of this Agreement and shall have no further
force or effect.

 

35



--------------------------------------------------------------------------------

14.13 Definitions. The following terms are defined in the following sections of
this Agreement:

 

Defined Term

   Where Found

Affiliate

   10.2(a)

Arbitrating Accountant

   3.4(b)

Assumed Contracts

   2.1(a)

Assumed Liabilities

   2.1

Business

   Recitals

Buyer

   Preamble

Buyer Indemnitees

   10.2(b)

Buyer’s Ancillary Documents

   5.2

Cash Purchase Price

   3.1(a)

CERCLA

   4.19(d)(v)

Closing

   3.2

Closing Date

   3.2

Closing Statement

   3.3(a)

Consideration

   3.1(b)

Containers

   4.19(d)(i)

Contract Prepayments

   1.2(e)

Customer Contracts

   1.2(d)

Damages

   10.2(b)

Designated Employees

   11.2(a)

Dispute

   3.4(a)(i) and (ii)

Dispute Notice

   3.4(a)(i) and (ii)

Dispute Period

   3.4(a)(i) and (ii)

EBITDA Holdback

   3.1(a)(iii)

EBITDA Margin

   3.1(a)(iii)

EBITDA Statement

   3.3

Employee Arrangement

   4.22(a)

Environmental Laws

   4.19(d)(ii)

Environmental Permits

   4.19(d)(iii)

Equipment

   1.2(a)

Estimated Property Tax Amount

   9.1(g)

Excluded Assets

   1.3

Excluded Liabilities

   2.2

Facility

   4.19(d)(iv)

Financial Statements

   4.14

GAAP

   4.14

Guarantor

   8.4(c)

Hazardous Materials

   4.19(d)(v)

Intellectual Property

   4.10(a)

 

36



--------------------------------------------------------------------------------

Inventory

   1.2(b)

Leased Employee Agreements

   7.7(a)

Liens

   1.1

Materials Inventory

   3.1(b)

Materials Inventory Proceeds

   10.7

Negotiating Period

   3.4(b)

Non-Permitted Liens

   4.8

Offsite Facility

   4.19(d)(vi)

Other Contracts

   1.2(k)

Outstanding Indemnity

   10.2(f)

Permits

   4.16

Permitted Liens

   4.8

Purchased Assets

   1.1

Ramsey Facility

   1.2(i)

Ramsey Lease

   1.2(i)

RCRA

   4.19(d)(v)

Release

   4.19(d)(vii)

Seller

   Preamble

Seller Indemnitees

   10.2(d)

Seller’s Ancillary Documents

   4.2

Seller’s Receivables

   10.7

Software Licenses

   1.2(g)

Transaction

   Recitals

WARN Act

   2.2

[SIGNATURE PAGE FOLLOWS]

 

37



--------------------------------------------------------------------------------

Each of the parties therefore has caused this Agreement to be executed by its
duly authorized representative.

 

C. M. JACKSON ASSOCIATES INC. By  

/s/ Michael C. Jackson

Name:   Michael C. Jackson Title:   President SOUTHERN GRAPHIC SYSTEMS, INC. By:
 

/s/ Henry R. Baughman

Name:   Henry R. Baughman Title:   President and CEO

The undersigned have signed this Agreement in their individual capacities only
for purposes of Section 14.12 and to acknowledge the forfeiture provisions set
forth in Section 3.1(a).

 

/s/ Michael Jackson Sr.

Michael Jackson Sr.

/s/ Larry Nussbaum

Larry Nussbaum

 

38